Citation Nr: 1628149	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  09-12 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an increased rating for a lumbar spine disability (back disability), evaluated at 10 percent disabling prior to October 5, 2010 and 20 percent disabling beginning October 5, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel
INTRODUCTION

The Veteran had active duty service from August 1989 to September 1989 and from May 1997 to June 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In February 2008, the Veteran testified at a hearing before a Decision Review Officer (DRO).  Additionally, in May 2010, the Veteran testified at a Board hearing before a former Veterans Law Judge.  Transcripts of these hearings are associated with the file and have been reviewed.  In January 2012, the Veteran was notified of his right to a new hearing before a current Veterans Law Judge.  The Veteran did not respond to the inquiry, thereby waiving his right to a new hearing.

This matter was before the Board in August 2010 and May 2014, at which time the Board remanded the case for additional development.  The case has been properly returned to the Board for appellate consideration, and the Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

In an April 2015 rating decision, the Veteran was assigned separate 20 percent ratings for radiculopathy of the left and right lower extremities, secondary to the Veteran's service-connected back disability.  The Veteran has not appealed either rating, and those issues are not on appeal. 


FINDINGS OF FACT

1.  Prior to February 27, 2008, the Veteran's back disability was manifested by complaints of daily low back pain and forward flexion to 80 degrees

2.  As of February 27, 2008, and throughout the remainder of the period on appeal, the Veteran's back disability was manifested by complaints of daily low back pain and forward flexion to 50 degrees.


CONCLUSIONS

1.  Prior to February 27, 2008, the criteria for a disability rating greater than 10 percent were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Codes 5242-5243 (2015). 

2.  The criteria for a 20 percent rating were met as of February 27, 2008; at no time from February 27, 2008 through the present were the criteria for a rating higher than 20 percent met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Codes 5242-5243 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Rating Laws and Regulations 

The Veteran filed for an increased rating (or evaluation) for his service-connected spine disability in March 2007, thus making the potential rating period for consideration on appeal extend from March 2006.  See 38 C.F.R. § 3.400(o)(2) (2015).  Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning a disability rating,   38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's disability is currently rated as 10 percent prior to October 5, 2010, and 20 percent beginning October 5, 2010, under Diagnostic Codes 5003-5242.  See 38 C.F.R. § 4.27 (2015) (hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the rating assigned; the assigned diagnostic code appears after the hyphen).  A 10 percent rating is assigned for: forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or spinal contour; or, vertebral body fracture with loss of 50 percent or more of height. 

To warrant a rating in excess of 10 percent for a thoracolumbar spine disability, the evidence must show: forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees, or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour (20 percent); favorable ankylosis of the thoracolumbar spine or forward flexion of the thoracolumbar spine 30 degrees or less (40 percent); unfavorable ankylosis of the entire thoracolumbar spine (50 percent); or unfavorable ankylosis of the entire spine (100 percent).  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DC 5242.  

Alternatively, the Veteran's disability could warrant a rating in excess of 20 percent for IVDS based on incapacitating episodes where the Veteran experienced: incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months (40 percent); or incapacitating episodes having a total duration of at least six weeks during the last twelve months.   
38 C.F.R. § 4.71a, DC 5243.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243 note (1). 

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

With any form of orthopedic disorder, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Increased Rating Analysis for Spine Disability

Effective October 5, 2010, the Veteran has been rated at 20 percent for his back disability.  Prior to that date, the Veteran was rated at 10 percent.  The Veteran contends that these ratings do not accurately reflect his disability, which has been manifested by daily lower back pain as well as functional loss.  He further contends that he was advised by a VA physician to leave the police academy due to his disability.  The Veteran stated he consequently changed occupations from law enforcement to teacher.  The Board finds that the Veteran is entitled to a 20 percent rating for his back disability, under Diagnostic Code 5242, effective February 27, 2008.  

In March 2005, the Veteran had a physical examination conducted by a VA physiatrist.  During this examination, the doctor noted that the Veteran had full lumbar flexion and that he reached six inches from the floor.  Repeated flexion ten times did not aggravate the pain, although the pain was a bit worse following the physical examination.  The physiatrist noted that the Veteran was advised to change occupations from the police academy. 

The Veteran was afforded a VA examination in March 2006.  The Veteran walked unaided, without a brace, and his back did not interfere with his activities of daily living nor his occupation as a math teacher because he was able to change positions frequently.  He could not shovel his driveway and had to stop every 25 minutes to stretch when driving long distances.  The objective findings revealed forward flexion to 90 degrees without pain.  There was no point tenderness in the lumbosacral spine or paraspinal muscles.  There was evidence of increased pain with repetitive use of the back with weakness, instability, incoordination, or fatigability, but no change in range of motion.  

The Veteran was afforded another VA examination in July 2007.  The examination report noted the Veteran's contentions, including that he had daily low back pain and that the pain was dull, tingling, and aching, with occasional sharp electric shock down the legs.  He also reported that he experienced 10-12 flare-ups each week, and that the flare-ups were precipitated by prolonged sitting, standing, or weight lifting.  The Veteran walked unaided, without a back brace, and could perform his activities of daily living on a daily basis without assistance.  He reported, however, that he was unable to hike or drive for long periods without resting.  

The objective findings showed that the Veteran had forward flexion to 80 degrees with pain beginning at 80 degrees, and no additional limitation of function due to pain, weakness, fatigue, lack of endurance, or incoordination after repetitive thoracolumbar range of motion movements.  The examiner noted mild tenderness to palpation over the lower lumbar spine area, but no muscle spasms were noted and the paraspinal muscles were not tender.  The examiner concluded that the Veteran had degenerative disc and joint disease of the lumbar spine that was stable.

The lay and medical evidence weigh against a rating in excess of 10 percent for the Veteran's disability prior to February 27, 2008.  The Board accords great weight to the March 2006 and July 2007 VA examinations because the examiners demonstrated a thorough knowledge of the Veteran's medical history, accounted for the Veteran's lay statements, made the required objective findings.  These examinations show that the Veteran had forward flexion of the spine greater than 80 degrees and did not have additional limitation of motion due to weakness, instability, incoordination, or fatigability.  While the Veteran experienced daily low back pain as well as flare-ups, he was able to perform the activities of daily living unassisted.  There was no medical evidence indicating the Veteran experienced incapacitating episodes that required prescribed bed rest or that he was diagnosed with ankylosis.  The Board thus finds that the Veteran's back disability does not warrant a rating in excess of 10 percent under Diagnostic Codes 5242 or 5243, through February 26, 2008.  

The Board finds that, effective February 27, 2008, the Veteran is entitled to a 20 percent rating for his back disability, but no higher.  The Veteran was afforded a VA examination in February 2008, following the February 2008 DRO hearing.  A review of systems revealed that there were no urinary, erectile, or neurological issues.  The Veteran complained of a daily "achey" pain that was moderate in its severity and a sharp pain that radiated down the right leg.  There were no flare-ups of spinal conditions noted.  There were three incapacitating episodes noted for the thoracolumbar region in the 12 months prior to the examinations.  The Veteran's functional limitations included an impacted ability to stand for more than three hours and walk more than one mile.  Assistive aids were not needed for walking.  

Upon physical examination, there was no atrophy, spasming, guarding, pain with motion, tenderness, or weakness associated with the thoracic sacrospinalis.  The Veteran's posture and gait was normal, and there were no abnormal spinal curvatures or ankylosis of the cervical or thoracolumbar spine.   Range of motion testing results show that the Veteran had flexion to 90 degrees, with pain beginning at 20 degrees.  There was pain after repetitive use, but no additional loss of motion.  Regarding the Veteran's employment history, it was noted that he worked as a full-time teacher and that he had lost less than one week of work in the 12 months prior to the examination due to his back disability.  The examination notes that the back disability had "significant" effects on the Veteran's usual occupation, including decreased mobility, pain, and problems with tasks that require lifting and carrying, and ultimately resulted in the Veteran quitting the police force.  There was also a moderate effect on daily activities, including chores, shopping, exercise, and sports, but no effects on traveling, bathing, dressing, toileting, and grooming. 

During the Board hearing in May 2010, the Veteran testified that he took Vicodin daily to maintain functionality, but that he had never been prescribed bed rest.  Additionally, the Veteran contested the February 2008 examination findings, stating that the examiner, who also conducted the July 2007 examination, did not take any measurements to evaluate the Veteran's range of motion.  Moreover, the Veteran testified that he left his law enforcement position to become a teacher as a result of his disability, and that he was running for headmaster.  He contended that his back pain is worsening and some days his back feels "on fire."   

The Veteran's wife submitted a lay statement in May 2010 attesting to the Veteran's back disability manifestations.  She reported that in June 2008, while working as a teacher, he "woke up one morning in so much pain he could barely move."  The medication he was subsequently prescribed, including Hydrocodone and Flexeril, caused excessive grogginess and irritability.  The Veteran's wife further reported that the frequency of the Veteran's "debilitating days" has increased, and the Veteran's medication intake has increased accordingly.  Activities such as long drives and mowing the lawn caused the Veteran pain. 

In August 2010, the Board remanded the matter for another VA examination, which was provided in October 2010.  The Veteran reported a history of fatigue, decreased motion, weakness, stiffness, and pain, but no spasms.  Functional limitations included inhibited walking after a half mile, standing for more than 15 minutes, and weakness in his right leg, but this issue was related to his knee rather than his back.  He described the pain as a daily general aching that is moderate to severe pain approximately three days a week.  He also complained of a radiating pain in both legs.  There were no incapacitating episodes of spine disease and the Veteran did not have ankylosis.   A physical examination showed no spasming, atrophy, guarding, tenderness, or weakness of the thoracolumbar sacrospinalis, but did show pain with motion.  Initial range of motion testing showed forward flexion to 65 degrees and extension to 15 degrees, with objective evidence of pain on range of motion.  After repetitive motion, the Veteran's flexion was limited to 45 degrees by pain.  The examination report noted that the Veteran claimed that he has pain on range of motion beginning at zero degrees, but that the "pain descriptions appear to be out of proportion to findings [b]ased on objective MRI and EMG nerve conduction studies." 

In September 2011, the Veteran submitted a disability letter from a private orthopedist.  It stated that the Veteran was "totally incapacitated" from August 26, 2011 to September 6, 2011, and that he would be able to return to light work duties with limitations, including: no repetitive kneeling, no long distance walking, no repetitive stair or ladder climbing; no repetitive scooching; and no repetitive squatting.  The orthopedist stated that desk work was acceptable but he would not be able to return to work as a police officer on a bike pending improved strength and range of motion.   

The Board found that the October 2010 examination was inadequate in May 2014 for failure to address additional limitation of motion experienced during flare-ups and whether there was additional limitation of motion due to DeLuca factors.  The Veteran was afforded another VA examination in October 2014.  The Veteran reported that he experienced severe back pain in July 2014 and was told by a VAMC emergency room to "seek help and take medication and rest."  He reportedly stayed home for eight days due to the back pain.   Range of motion testing showed forward flexion to 50 degrees, with objective evidence of pain at 20 degrees, and extension to 15 degrees, with objective evidence of pain at 10 degrees.  The Veteran's range of motion after repetitive-use testing showed forward flexion to 50 degrees and extension 15 degrees, and there was no additional limitation of motion following repetitive use testing.  The examiner concluded that the Veteran experiences functional loss and/or functional impairment of the thoracolumbar spine, the contributing factors of which include less movement than normal, excess fatigability, pain on movement, swelling, and interference with sitting, standing, and/or weight-bearing.  No flare-ups were reported.  

The Veteran also had paraspinal spasms, as well as muscle spasms and guarding of the thoracolumbar spine that does not result in abnormal gait or spinal contour.  He rated at 5/5 for strength testing and did not show any muscle atrophy.  The examiner did note that the Veteran experiences symptoms due to radiculopathy, including mild intermittent pains, moderate paresthesias and/or dysesthesias, and moderate numbness in the right and left lower extremities.  No ankylosis of the spine was found.  The examiner reported that the Veteran had intervertebral disc syndrome of the spine with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  The Veteran did not use assistive devices as a normal mode of locomotion and the examiner opined that the Veteran's thoracolumbar spine condition did not impact his ability to work.  Additionally, he found that it was less likely as not that the pain, weakness, fatigability, or incoordination would significantly limit functional ability during flare-ups or after repetitive use.

In consideration of the competent medical and lay evidence, to include the Veteran's functional loss, the VA examinations, and supporting lay statements, the Board finds that the Veteran is entitled to a 20 percent rating from February 27, 2008 to the present.  In making this determination, the Board relied on the VA examinations and the Veteran's complaints of pain and functional loss.  To the extent that the Veteran complained that the VA examiner did not conduct a thorough objective examination in February 2008, the Board did not rely on the examination's objective findings.  Instead, the Board found the description of functional loss enough to extend the Veteran's 20 percent rating to the date of that examination.  Therefore, to this extent, the appeal for a higher rating is granted, since the RO assigned the 20 percent rating from October 5, 2010.

The Board finds, however, that the evidence does not show that the Veteran's back disability warrants a rating higher than 20 percent for any period on appeal on or after February 27, 2008.  Specifically, the Veteran had flexion to 65 degrees in October 2010 and 50 degrees in October 2014, which does not satisfy the criteria for a higher rating under Diagnostic Code 5242.  

The Board has also considered whether the Veteran is entitled to a higher rating due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 206 -07.  While the Veteran reported that he experienced pain at 0 degrees in October 2010, the examiner noted that the "pain descriptions appear[ed] to be out of proportion" to findings based on objective diagnostic testing.  Moreover, although the examiner noted objective evidence of pain at 20 degrees in October 2014, pain alone is not sufficient to warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (holding that pain may cause functional loss, but pain itself does constitute functional loss).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance to constitute functional loss."  Id. at 43.  Here, the Veteran does not experience additional limitation of motion after repetitive use and does not experience flare-ups.  Indeed, the October 2014 examiner found that the Veteran's back disability does not impact his ability to work and that factors such as pain, weakness, fatigability, or incoordination would not significantly limit his functional ability during flare-ups or after repetitive use.  Although the October 2014 examiner indicated that the Veteran does experience functional loss, the loss described is contemplated by the criteria for 20 percent and does not warrant a higher rating.  The examinations consistently showed that the Veteran does not need assistive devices, has normal muscle strength, and does not have muscle atrophy.  

The Board notes that the February 2008 examiner opined that the Veteran's condition had a severe impact on his occupational ability.  The examiner, however, was referencing the Veteran's work as a police officer, rather than his position as a teacher.

The Board considered the Veteran's contentions regarding his functional loss.  While the Board found these credible, the Board did not find that the functional loss described more nearly approximated the criteria for a higher disability rating for the above reasons.

The Veteran is additionally not entitled to a higher rating for IVDS or ankylosis because the medical and lay evidence does not show that he has ankylosis or incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  Accordingly, he shall be evaluated at 20 percent disabling for his back disability, under Diagnostic Code 5242, effective February 27, 2008.  A rating higher than 20 percent is denied for the time period on appeal on and after that date.



Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected back disability during the relevant periods on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the Board finds that all the symptomatology and impairment caused by the Veteran's back disability is specifically contemplated by the schedular rating criteria and functional loss considerations, and no referral for extraschedular consideration is required.  Motion limited by factors such as pain, weakness, and stiffness is incorporated into the schedular rating criteria for the musculoskeletal system, which includes the back.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); Deluca, 8 Vet. App. at 202.  Specifically, the Veteran's back pain and functional loss have been explicitly addressed by the rating criteria.  Moreover, the Veteran has been awarded separate ratings for the neurological manifestations of the back disability; therefore, all related neurological complaints or symptoms are accounted for under those schedular rating criteria.  For these reasons, the Board finds that the assigned rating is adequate and no referral for an extraschedular rating is required.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of 
which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Absent any exceptional factors associated with the back disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not alleged unemployability, and the evidence shows that the Veteran is gainfully-employed as a teacher. 

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  Upon receipt of a complete or substantially complete application, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.          38 C.F.R. § 3.159(b).

In claims for increased rating, the VCAA requires notice of the type of evidence needed to substantiate the claim, including evidence demonstrating a worsening or increase in severity of the disability and the effect it has on employment, as well as notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued preadjudicatory letters to the Veteran in March and April of 2007 that satisfied these requirements. 

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service treatment records, private and VA medical treatment evidence, and the Veteran's statements.  The Veteran was also afforded VA compensation and pension examinations in October 2010 and October 2014 to assist in determining the severity of his spine disability.  The Board found that the October 2010 medical opinion was inadequate, and remanded for a new VA examination and opinion.  The October 2014 VA examination is adequate because it was based on a review of the Veteran's record, history, and symptomatology, satisfied the remand directives, and included a thorough examination.  

The Veteran provided testimony at a Board hearing in May 2010.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate his claims and the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.  

Finally, all due process considerations have been met.  A Supplemental Statement of the Case was issued in October 2014 and no new and material evidence was associated with the record afterward.  For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist, as required by the VCAA. 








	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a disability rating higher than 10 percent for the Veteran's back disability is denied prior to February 27, 2008. 

Entitlement to a disability rating of 20 percent for the Veteran's back disability is granted, effective February 27, 2008. 

Entitlement to a disability rating higher than 20 percent for the Veteran's back disability is denied for the period on appeal on and after February 27, 2008. 




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


